Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 21 June 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden in that the inventive composition and the inventive method comprise the same compositional materials (reply, pg. 8).  This is not found persuasive because the composition can be used in a materially different method of use, having different steps (e.g. product stability testing).
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 21 June 2022.
Applicant's election with traverse of:
a) Personal Care Composition- shampoo
and  
b) Strobilurin-azoxystrobin.
in the reply filed on 21 June 2022 is acknowledged.  The traversal is on the ground(s) that art found on one species of strobilurin may logically be found in another species or group’s class.  This is not found persuasive because the species do not have a common chemical or substituents. For example, azoxystrobin does not contain a fluorine but fluoxastrobin does.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 June 2022.

Claim Status
Applicant’s claim amendments and election in the response filed 21 June 2022 are acknowledged. 
Claims 1-19 are pending. 
Claims 10, 18 & 19 are amended. 
Claims 5-10 & 15-19 are withdrawn. 
Claims 1-4 & 11-14 are under consideration.
 
 Examination on the merits is extended to the extent of the following species:
Personal Care Composition- shampoo
and 
Strobilurin-azoxystrobin.

The examiner notes withdrawn claim 16 contains 2 periods after numeral “16”.  In an effort to promote a more compact prosecution, Applicant’s representative is notified of this typographical error.


  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 May 2022 and 24 June 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Claim Objections
Claims 1 & 4 are objected to because of the following informalities: 
Claim 1 recites “a) a strobilurin; b) salicylic acid” and claim 1 also recites “the ratio of a:b”. Both reagents are required to achieve the ratio. 
	Applicant may wish to consider whether the recitation of “a) strobilurin and b) salicylic acid” would obviate the objection.
	Claim 4 is objected to because it contains a typographical error. It recites “ratio” too many times.  “A personal care composition according to Claim 1 wherein the ratio of azoxystrobin: salicylic acid ratio is from about 1:1 to about 50:1”.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 & 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ratio" in lines 3 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether a claim amendment to recite “a ratio” would obviate the rejection.
Claim 1 is also unclear because it recites “wherein there is a synergistic anti-inflammatory/ cellular stress activity”. It is not clear what system/structure the synergistic activity occurs. It is noted that pg. 13 of the specification discloses “Cellular inflammation is associated with a variety of hair, skin and scalp conditions, and thus inhibiting PGE2 activation vis-a-vis cellular inflammation may help treat these types of hair, skin and scalp conditions”. The examples evaluated PGE2 inhibition in transfected keratinocytes.
Claims 2-4 & 11-14 are rejected under 35 USC 112(b) because they ultimately depend from indefinite clam 1.
Claim 2 recites the limitation "the anti-inflammatory benefit" in lines 1-2 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "azoxystrobin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lane [US 20180325791; as evidenced by Paterson (Published 2001) and Richards (US20210283131; provisional filing date 06/28/2019; Applicant supplied-IDS: 05/02/2022)].
With regard to claims 1-4 & 11-14, and the elected species, Lane teaches personal care compositions including shampoos for scalp health (title; [0021]). Lane teaches the composition includes azoxystrobin as a surfactant soluble scalp health agent which is present in an amount from about 0.01% to 10% (abstract; [0026] & [0027]). The ordinary skilled artisan, at the time of filing, knew that azoxystrobin is a fungicide. Lane teaches salicylic acid to be a chelating agent with chelating agents being incorporated in the compositions in amounts ranging from 0.001% to 10.0% by weight of the total composition, preferably 0.01% to 2.0% ([0191] & claim 37). Thereby, Lane implicitly teaches a ratio of strobilurin to salicylic acid of 0.001:1 to 10,000:1; including 1:1 and 10:1.
While there is not a single example comprising each of the claimed components, the shampoo constituents (i.e. azoxystrobin and salicylic acid) are included among short lists of reagents of surfactant soluble scalp health agents and chelating agents.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results (i.e. a shampoo having providing scalp health benefits through inclusion of azoxystrobin fungicide and limiting build-up through inclusion of a chelating agent). 
With regard to the recitations that “there is a synergistic anti-inflammatory/ cellular stress activity” and “the anti-inflammatory benefit is measured as Prostag1andin E2 (PGE2) activity”, the composition suggested by Lane’s teachings because it contains the recited reagents in the recited amounts and ratios.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). This assertion is supported by the evidentiary reference, Paterson, which states the scientific fact salicylic acid has an anti-inflammatory effect (abstract). This assertion is also supported by Richards which discloses the scientific fact that azoxystrobin inhibits PGE2 (i.e. cell’s inflammation; [0052] & [0065]).
With regard to the recited strobilurin to salicylic acid ratio, azoxystrobin to salicylic acid ratio, the amount of strobilurin, and the amount of salicylic acid, Lane teaches these parameters in ranges which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/308,541 (hereinafter the ‘541) in view of Lane (US 20180325791). The claims of ‘541 application recite a personal care composition comprising sodium lauryl sulfate, reasonably being a shampoo composition. The claims of ‘541 application recite inclusion of a scalp health agent which may be a mixture of azoxystrobin and salicylic acid.
The ’541 application does not recite the ratio of a strobilurin/azoxystrobin to salicylic acid or the amounts of strobilurin, azoxystrobin and salicylic acid.
The teachings of Lane are described above.
It would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the amount of azoxystrobin to be 0.01% to 10% of the composition and the amount of salicylic acid to be 0.001% to 10.0% [yielding a weight ratio of 0.001:1 to 10,000:1; including 1:1 and 10:1] as suggested by Lane because ’541 application and Lane are directed to personal care compositions. The ordinary skilled artisan would have been motivated to do so in order to provide scalp health/fungicide properties to the formulation and limit build-up through inclusion of a chelating agent. 
With regard to the recited strobilurin to salicylic acid ratio, azoxystrobin to salicylic acid ratio, the amount of strobilurin/azoxystrobin, the amount of azoxystrobin, and the amount of salicylic acid, Lane teaches these parameters in ranges which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 & 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 17/111,906 (hereinafter the ‘906; filed 05/23/2022) in view of Lane (US 20180325791). The claims of ‘906 application recite a personal care composition comprising an anionic surfactant, reasonably being a shampoo composition. The claims of ‘906 application recite inclusion of a scalp health agent which may be a mixture of azoxystrobin and salicylic acid.
The ’906 application does not recite the ratio of a strobilurin/azoxystrobin to salicylic acid or the amounts of strobilurin, azoxystrobin and salicylic acid.
The teachings of Lane are described above.
It would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the amount of azoxystrobin to be 0.01% to 10% of the composition and the amount of salicylic acid to be 0.001% to 10.0% [yielding a weight ratio of 0.001:1 to 10,000:1; including 1:1 and 10:1] as suggested by Lane because the ’906 application and Lane are directed to personal care compositions. The ordinary skilled artisan would have been motivated to do so in order to provide scalp health/fungicide properties to the formulation and limit build-up through inclusion of a chelating agent. 
With regard to the recited strobilurin to salicylic acid ratio, azoxystrobin to salicylic acid ratio, the amount of strobilurin, and the amount of salicylic acid, Lane teaches these parameters in ranges which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 & 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 & 30-37 of copending Application No. 17/126,369 (hereinafter the ‘369; filed 09/09/2022) in view of Lane (US 20180325791). The claims of ‘369 application recite a personal care composition comprising an anionic surfactant, reasonably being a shampoo composition. The claims of ‘369 application recite inclusion of a scalp health agent which may be strobulorines, including azoxystrobin, and salicylic acid.
The ’906 application does not recite the ratio of a strobilurin/azoxystrobin to salicylic acid, or the amounts of strobilurin, azoxystrobin and salicylic acid.
The teachings of Lane are described above.
It would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the amount of azoxystrobin to be 0.01% to 10% of the composition and the amount of salicylic acid to be 0.001% to 10.0% [yielding a weight ratio of 0.001:1 to 10,000:1; including 1:1 and 10:1] as suggested by Lane because the ’369 application and Lane are directed to personal care compositions. The ordinary skilled artisan would have been motivated to do so in order to provide scalp health/fungicide properties to the formulation and limit build-up through inclusion of a chelating agent. 
With regard to the recited strobilurin to salicylic acid ratio, azoxystrobin to salicylic acid ratio, the amount of strobilurin, and the amount of salicylic acid, Lane teaches these parameters in ranges which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619          

/NICOLE P BABSON/Primary Examiner, Art Unit 1619